January 19, 2012 Ms. Suzanne Hayes Securities and Exchange Commission Washington, D.C. 20549 RE:File No. 000-52618 Dear Ms. Hayes: In reference to your letter dated December 22, 2011, the following will address each question: 1. General The joint venture with Banca Privada de Andorra (BPA) and IPWM is not material.It consists of commission sharing on accounts referred by Southern Trust Securities, Inc. to IPWM/BPA of non-U.S. clients wishing to trade in Europe.We do not expect significant increases in revenue from this relationship at this time.To date, no business has been generated, which we believe is due to current economic uncertainties in Europe. 2. Form 10-K For Fiscal Year Ended December 31, 2010 Deutsche Bank, Penson Worldwide are of no significance and we have not cleared any trades with them in many years.MF Global is no longer in business and we only had approximately three very small accounts with them.Since the MF Global bankruptcy, we have received 70% of the funds. R. J. O’Brien clears our futures accounts, which currently consists of approximately five very small accounts.Pershing LLC clears our securities business, which is the significant part of our business.Enclosed please find a copy of our Pershing LLC and R.J. O’Brien clearing agreements. 3. Exhibit 31.1 The form 10-K for Year Ended December 31, 2010 will be re-filed with the complete certification as requested. 4. Information Statement on Schedule 14C, filed April 29, 2011 Certain Relationships and Related Transactions, page 6 The instructions to Item 404 of Regulation S-K provides for the following exception: "5.a. Disclosure of an employment relationship or transaction involving an executive officer and any related compensation solely resulting from that employment relationship or transaction need not be provided pursuant to paragraph (a) of this Item if: i. The compensation arising from the relationship or transaction is reported pursuant to Item 402 (§229.402);" The commissions are reported in footnote (3) to the compensation chart in the registrant's information statement. So no further related party disclosure should be necessary." 5. Form 10Q for Fiscal Quarter Ended June 30, 2011 Form 10-Q for Fiscal Quarter Ended September 30, 2011 Form 10-Qs for the periods ending June 30, 2011 and September 30, 2011 have been amended with certifications. 6. A copy of the Letter of Intent and a copy of the Stock Purchase Agreement relating to the purchase of shares of Nexo will be filed as exhibits to amend Form 10-Q for the quarter ended June 30, 2011. 7. Consolidated Financial Statements Nature of Operations, page 7 Our exposure to the Spanish market is irrelevant to our business.One client with an approximate account value of $1,500,000 has a $25,000 face value bond.Our firm has no exposure to the Spanish market. 8. Summary of Significant Accounting Policies Investments- Equity Method, page 14 Nexo and Rentier shares valuation: Southern Trust Securities Holding Corporation ("STS") first direct ownership in Nexo Emprendiementos S.A. ("Nexo") came about in August of 2009 when STS exchanged its $2.5 million preferred stock investment in AR Growth Finance Corp. ("ARGW") for a 22% interest in Nexo held by SFN Santafesina de Negocios, S.A. ("SFN"), a major shareholder of Nexo.This transaction was a negotiated transaction between STS and SFN. The transaction was based on an approximate $11 million value of Nexo. This valuation of Nexo was based on future cash flows of Nexo as well as projections of income to be produced from a projected number of credit cards in place over a 4 year period. STS's $2.5 million investment in the ARGW preferred stock was reduced for impairment purposes at the end of 2008 to $1.25 million. As such, for book purposes STS's 22% interest in Nexo had a carryover value of $1.25 million. During 2010 Nexo completed a debt for equity swap whereby $3 million of Nexo debt was exchanged for newly issued shares of Nexo. This exchange resulted in STS's 22% interest in Nexo being reduced to a 17.3% interest. In May of 2011 STS agreed to purchase additional shares of Nexo from the then majority shareholder ofNexo, Rentier Fideicomiso Financiero ("Rentier"). This purchase was based on a valuation of Nexo of $14 million. This valuation was agreed to through negotiation with Rentier and was based, in part, on the prior $11 million Nexo valuation plus the $3 million debt to equity conversion outlined above. Specifically, STS agreed to purchase 12.2% of Nexo for approximately $1,708,000. (In addition, STS negotiated an option to purchase another 30.5% of Nexo for approximately $4.27 million (30.5% times $14 million). However, this option expired on October 13, 2011.) The purchase of the 12.2% of Nexo was comprised of a cash payment of $1,000,000 and the issuance of 1,864,857 newly issued shares of STS. These shares were negotiated with Rentier to be worth $0.38 per share. 9. Goodwill Impairment: In our opinion there was, and continues to be as of this date, no goodwill impairment since the value of our investment in Nexo remains fair valued at the values recorded on our balance sheet. Our investment in Nexo is made up of two values. The first is the $2.5 million investment, which gave STS 17.3% of Nexo. This value has already been reduced to $1.25 million and as such reflects a discount to what we believe the value of Nexo to be ($14 million). The second investment in Nexo gave STS 12.2% of Nexo and was valued at the same $14 million valuation. However, the $0.38 per share value for the shares issued to Rentier was also written down to $0.23 per share on our books due to the thinly traded nature of STS shares. In this regard, from our standpoint the trading price of STS's shares is not what we consider to be the true fair market value.Rather the current trading price of STS is a reflection of how thinly traded STS's shares are.The true fair market value of shares is not necessarily the traded price but rather the inherent value based on fair market valuation concepts, such as price to book value, price to revenue, earnings potential, etc.Using these types of valuation techniques we believe the inherent value of STS is higher than our traded price at this time. As such, we believe that there have been sufficient write downs of our investment in Nexo so as to not warrant any goodwill impairment. Inconsistency of Nexo Share Holdings As noted in our answer to your Question 8 above, during 2010 Nexo completed a debt for equity swap, which diluted STS's ownership in Nexo from 22% to 17.3%. We then purchased another 12.2% resulting in STS owning 29.5% of Nexo as it does today. In STS's 10K on page F-28 it states that at the time of the purchase of Nexo shares in 2009 STS acquired 22% of Nexo. This is a correct statement. At the end of 2010 STS's ownership had been reduced to 17.3% and by the end of 2011 STS ownership is 29.5% due to the additional 12.2% purchase. Commitments and Contingencies, Legal Claims, page 25 On page 34, the disclosure did indicate that the Company received $53,000 during the nine months ended September 30, 2011.The $53,000 number was a typographical error; the Company actually received a total of $98,000 during nine months ended September 30, 2011.The disclosure will be corrected in any amended filing and all future filings.The settlement amounts received are included in other miscellaneous income, and included in the commentary for other miscellaneous income.In the amended filing, we will indicate clearly that miscellaneous income includes the receipt of $98,000 from the settle of a legal claim with Joseph Muse and others and reference the applicable footnote that covers commitments and contingencies: legal claims.With regards to how we evaluated the settlement for collectability, the amount reported as collected for the nine months ended September 30, 2011 represents actual cash collected against the awarded amount of the claim.An additional $5,000 was collected during the fourth quarter of 2011, bringing the total collected through December 31, 2011 to $103,000. Revised commentary to be included when the amended Form 10-Q is filed for the Nine Months Ended September 30, 2011 (Original commentary was included in the MD&A section on page 34 of Form 10-Q) Other miscellaneous income increased $63,182 to $97,889 for the nine months ended September 30, 2011 from $34,707 for the nine months ended September 30, 2010. This increase is primarily attributable to the receipt of $98,000 in funds from a legal settlement with Joseph Muse and others during the nine months ended September 30, 2011 (See Note 17.Commitments and contingencies). Investment in AR Growth Finance Corp. and Nexo Emprendimientos S.A., page 28 ADDITIONAL DISCLOSURE: SEC ITEM 12. Comment:We have included summary interim financial information for Nexo Emprendimientos S.A. pursuant to Regulation S-X 8-03 (b) (3) for the years ended December 31, 2010and 2009 with our amended Form 10-Q.We have not included AR Growth Finance Corp. in the expanded disclosure for Note 18in the amended Form 10-Q for the quarter ended September 30, 2011, since we have not reported any revenue or expense activity for this company for the years ended December 31, 2010 and 2009 or the nine month period ended September 30, 2011. A/R Growth Finance Corp. is not considered a significant equity investee, inasmuch as it does not constitute 20% or more of the Company’s consolidated assets, equity, or income from continuing operations. Note:The following information will be included as the last paragraph of Note 18 when the amended Form 10-Q is filed for the Nine Months ended September 30, 2011. The following presents statements of income summary for Nexo Emprednimientos S.A. Such summary information has been provided herein based upon the individual significance of the unconsolidated equity investments to the consolidated financial information of the Company. For theThree Months Ended
